Filed 08/11/20                                                                Case 19-27507                                             Doc 128




                   1               3
                       Walter R. Dahl, CSB No. 102186 [wdahl@DahlLaw.net]
                   2   DAHL LAW
                       2304 “N” Street
                   3   Sacramento, CA 95816-5716
                   4   Telephone: (916) 446-8800
                       Telecopier: (916) 741-3346
                   5
                       Counsel for Kenneth Lee Steers, Jr. and
                   6   Lielanie Oliva Steers
                   7
                   8
                   9                                                       UNITED STATES BANKRUPTCY COURT
                                                                            EASTERN DISTRICT OF CALIFORNIA
                  10                                                            SACRAMENTO DIVISION
                  11
                  12     In Re:                                                                  Case No.:    19-27507-A-7
                                                                                                 DC No.:      DL-1
                  13     Kenneth Lee Steers, Jr. &
                         Lielanie Oliva Steers,                                                  Date:        August 31, 2020
                  14                                                                             Time:        9:00 AM
                         4901 Trails End Road, Shingle Springs, CA 95682                         Judge:       Clement
                  15     TIN: xxx-xx-6578 / xxx-xx-5029                                          Courtroom:   28; Dept. A
                                                                                                 Place:       501 I Street, 7th Floor
                  16                                                       Debtor(s).                         Sacramento CA 95814
                  17
                  18                                              MOTION FOR ORDER COMPELLING TRUSTEE
                                                                   TO ABANDON PROPERTY OF THE ESTATE
                  19                                                        [11 U.S.C. § 554(b)]
                  20               Kenneth Lee Steers, Jr. & Lielanie Oliva Steers (“Debtors”) hereby move the court pursuant to
                  21   11 U.S.C. Section 554(b) for an order compelling Geoffrey M. Richards, Chapter 7 Trustee (“Trustee”)
                  22   to abandon real property of the estate commonly described as the Shaffer Ranch, located at 6340 County
                  23   Road 133C, New Pine Creek, CA 97635 in Modoc County, together with all personal property located
                  24   on such real property, including an Echo brand trailer, but excluding two Arctic Cat snow machines
                  25   which shall remain property of the estate, on the basis said real and personal property has no equity and
                  26   is therefore burdensome to the estate or of inconsequential value and benefit to the estate.
                  27                                                                        I.
                  28                                                                    BACKGROUND
   DAHL LAW
 SACRAMENTO, CA        \\Dahl-sbs\wdox\DATA\CLIENTS\S218\05\00098896.WPD                    1
Filed 08/11/20                                                       Case 19-27507                                         Doc 128




             1               1. Debtors filed a voluntary petition for relief under Chapter 7 of the United States Bankruptcy
             2   Code [11 U.S.C. § 101 et seq.] (“Bankruptcy Code”) on December 4, 2019.
             3               2. Trustee was appointed to serve as Chapter 7 Trustee in the case.
             4               3. Among the assets of the bankruptcy estate is real property commonly described as the Shaffer
             5   Ranch (the “Shaffer Ranch”).
             6               4. Debtors valued the Shaffer Ranch at $899,009 as noted on the amended Schedule A/B filed
             7   with the court on February 19, 2020 [Docket #46].
             8               5. The Shaffer Ranch is subject to a first priority deed of trust lien in favor of the Shaffer Family
             9   Trust with a payoff balance of approximately $465,000 as of the commencement of Debtors’ case, as
           10    noted on the Schedule D filed December 18, 2019 [Docket #18].
           11                6. The Shaffer Ranch is also subject to real property taxes owing to Modoc County, which as
           12    of the commencement of Debtors’ case, totaled approximately $11,787.52, as noted on the Schedule D
           13    filed December 18, 2019 [Docket #18].
           14                7. Since the filing of Debtors’ case, no payments have been made on the obligations owing to
           15    the Shaffer Family Trust or the County of Modoc which are secured by the Shaffer Ranch.
           16                8. Trustee attempted to sell via online auction the Shaffer Ranch, but no bids were received in
           17    an amount sufficient to satisfy the obligations owing to the Shaffer Family Trust, the County of Modoc,
           18    the real estate sales commission and other costs of sale, and net a sufficient return to the bankruptcy
           19    estate.
           20                9. The household goods and furnishings located at the Shaffer Ranch was claimed exempt by
           21    Debtors. The balance of the personal property located at the Shaffer Ranch was evaluated for possible
           22    sale by Trustee by Lonny Papp of Tranzon Auctions. With the exception of two Arctic Cat brand snow
           23    machines, Mr. Papp determined that the non-exempt personal property, including specifically an Echo
           24    brand utility trailer, would not bring sufficient bids to be worth attempting to sell such in an online
           25    auction or otherwise.
           26                10. Therefore, there is no significant non-exempt equity in the Shaffer Ranch or in the personal
           27    property located there.
           28                11. It is appropriate for the court to grant this motion compelling Trustee to abandon the Shaffer
                 \\Dahl-sbs\wdox\DATA\CLIENTS\S218\05\00098896.WPD              2
Filed 08/11/20                                                       Case 19-27507                                              Doc 128




             1   Ranch and the personal property located there.
             2               12. Debtors believe Trustee will not oppose this motion to compel abandonment.
             3                                                                  II.
             4                                THE COURT SHOULD ORDER THE TRUSTEE TO ABANDON THE
                                              PROPERTY BECAUSE THERE IS NO EQUITY IN THE PROPERTY
             5
             6               13. 11 U.S.C. Section 554(b) provides as follows:
             7               On request of a party in interest and after notice and a hearing, the court may order the
                             trustee to abandon any property of the estate that is burdensome to the estate or that is
             8               of inconsequential value and benefit to the estate.
             9               14. As set forth above, there is no significant equity in the Shaffer Ranch or in the personal
           10    property located there, therefore, such property is burdensome to the estate or of inconsequential value
           11    and benefit to the estate. Accordingly, the court should order the Trustee to abandon the the Shaffer
           12    Ranch and the personal property located there.
           13                WHEREFORE, Debtors pray:
           14                1. For an order compelling the Trustee to abandon the Shaffer Ranch, commonly described as
           15    6340 County Road 133C, New Pine Creek, CA 97635 in Modoc County, together with all personal
           16    property located on such real property, including an Echo brand utility trailer, but excluding two Arctic
           17    Cat snow machines;
           18                2. For an order deeming abandoned the Shaffer Ranch, commonly described as 6340 County
           19    Road 133C, New Pine Creek, CA 97635 in Modoc County, together with all personal property located
           20    on such real property, including an Echo brand utility trailer, but excluding two Arctic Cat snow
           21    machines; and,
           22                3. For such other and further relief as the court deems proper.
           23
                 Dated:        August 11, 2020                                        DAHL LAW
           24
           25
                                                                                      By: /s/ Walter R. Dahl
           26                                                                                Walter R. Dahl
                                                                                      Counsel for Kenneth Lee Steers, Jr. and
           27                                                                         Lielanie Oliva Steers
           28
                 \\Dahl-sbs\wdox\DATA\CLIENTS\S218\05\00098896.WPD              3
